DETAILED ACTION
An amendment, amending claims 1, 6 and 7 and adding new claims 8 and 9, was entered on 7/7/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Chamberlain fails to disclose that the exfoliative coating is in direct contact with the fiber because Chamberlain teaches a BN or carbon interface between the fiber and the exfoliative layer.  This is not persuasive.  The BN or carbon interface in Chamberlain is part of the “reinforcement fiber” as it is used in claim 1.  Put differently, there is nothing in claim 1 which requires that the “reinforcement fiber” is a single material and the BN or carbon coating fiber of Chamberlain reads on the reinforcement fiber of claim 1.
Applicant also argues that, at ¶ 0021, Chamberlain cannot be understood to teach two layers of the same oxide to form two distinct layers.  This is not persuasive.  Chamberlain teaches that the coating comprises layers selected from Y or Yb disilicate, BSAS or lanthanum monazite (¶ 0021).  Thus, Chamberlain does not teach multiple layers of the same oxide, but rather multiple oxide layers, one of which is ytterbium disilicate.  Additionally, applicant’s argument seems to be contradicted by claim 4 which requires that both the coating layer and the exfoliative layer comprise ytterbium silicate.
Applicant also argues that the exfoliative layer is distinguishable from the coating layer because, as discussed in the specification, it contains certain properties.  This is not persuasive.  Chamberlain teaches a material having the same composition as the claims require for the exfoliative layer.  Any additional features of the exfoliative layer are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlain et al. (US 2016/0096778).
Claims 1-2 and 5:  Chamberlain teaches an environment-resistive coated reinforcement silicon carbide fiber (Abst.; ¶¶ 0003-0004) comprising: a silicon carbide fiber having an optional BN or carbon interface coating (¶ 0017); a multilayer oxide coating (i.e. claimed coating layer and exfoliative layer) comprising ytterbium disilicate in direct contact with the fiber (¶ 0021); and a supplemental coating over the coating layer comprising silicon carbide (¶¶ 0007, 0020).
Claims 6 and 7:  Claims 6 and 7 recite process steps for the formation of the fiber.  Product by process claims are defined by the product formed rather than the process used to form the product.  In this case, the fiber of Chamberlain is identical to the fiber which would be formed by the claimed process steps.  Accordingly, Chamberlain anticipates claims 6 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain.
Claims 3, 4, 8 and 9:  While Chamberlain does not expressly provide an example where by the coating layer and the exfoliative layer are ytterbium silicate, Chamberlain teaches that each of the multiple layers (i.e. claimed coating layer and exfoliative layer) can be selected from Y or Yb disilicate, BSAS or lanthanum monazite (¶ 0021).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected ytterbium disilicate as bother the coating and exfoliative layer in Chamberlain with the predictable expectation of success because Chamberlain teaches that ytterbium disilicate is suitable for both layers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A VETERE/Primary Examiner, Art Unit 1712